Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 31 December 2021.
Claims 2 and 11 were cancelled.
Claims 1, 3-10, and 12-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10, and 12-22 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method or an apparatus for resource configuration, comprising: 4a receiver arranged to receive a request for resource creation, the request comprising a configuration rule for automatic configuration of a target resource; and a resource creator arranged to create an automatic deployment resource in response to the request and store, configuration rule information derived from the configuration rule included in the request in a created automatic deployment resource, the configuration rule information specifying a rule that is to be followed during the automatic configuration of the target resource and including identification information for identifying the target resource to be configured and deployment information for defining how to perform the automatic configuration of the target resource (major difference in the claims not found in the prior art); and a resource configurator arranged to identify the target resource to be configured based on the identification information in the configuration rule information and perform resource configuration for the identified target resource based on the deployment information in the configuration rule information by using the created automatic deployment resource as set forth in the Specification and recited in independent claims 1 and 13.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of an apparatus for resource configuration, comprising: a configuration information establisher arranged to establish a configuration rule for automatic configuration of a target resource; and a sender arranged to send a resource creation request comprising the configuration rule, wherein the resource creation request is used for creating an automatic deployment resource so as to identify a target resource to be configured based on identification information in configuration rule information and perform resource configuration for an identified target resource based on deployment information in the configuration rule information by using a created automatic deployment resource, wherein the configuration rule information is derived from the configuration rule included in the resource creation request and specifies a rule that is to be followed during the automatic configuration of the identified target resource (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claim 20. 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

July 28, 2022